Judgment reversed upon the law and the facts and new trial granted, costs to appellant to abide the event. The conduct of the court in participating in the examination of witnesses to the extent that it did when both parties had competent counsel was unnecessary and was probably detrimental to defendant. The rulings of the court as to the admission and exclusion of testimony at the following folios of the record were erroneous, viz., folios 225, 306, 315, 365, 449, 458, 498, 507-513, 527-535, 604, 597, 618-625, 725-733, 748, 834-840, 707, 771-773, 843-845, 849-850, 766-769. The charge of the court, in so far as it took entirely from the jury the question as to whether plaintiff had been drinking and was intoxicated, was erroneous. Lazansky, P. J., Hagarty, Seeger, Carswell and Seudder, JJ., concur.